Representing Management Exclusively in Workplace Law and Related Litigation

Jackson Lewis RC. ALBANY, NY GREENVILLE, SC MONMOUTH COUNTY, NJ RALEIGH, NC
a 8S South Service Road | ALBUQUERQUE,NM HARTFORD, CT MORRISTOWN, NJ RAPID CITY, SD
J a Cc kKso N | | Suite 250 | ATLANTA, GA HONGLULU, Hi* NEW ORLEANS, LA RICHMOND, VA
AUSTIN, TX HOUSTON, TX NEW YORK, NY SACRAMENTO, CA

 

Melville, New York 14747

BALTIMORE, MD INDIANAPOLIS, IN NORFOLK, VA SALT LAKE CITY, UT
Tel 632 247-0404 | pmagNGHAM,AL © JACKSONVILLE, FL OMAHA, NE SAN DIEGO, CA
Fax 6324 247-0417 BOSTON, MA. KANSAS CITY REGION ORANGE COUNTY, CA SAN FRANCISCO, CA
www jacksonlewis.com CHICAGO, IL LAS VEGAS, NV ORLANDO, FL SAN JUAN, PR
CINCINNATI, OH LONG ISLAND, NY PHILADELPHIA, PA SEATTLE, WA
CLEVELAND, OH LOS ANGELES, CA PHOENIX, AZ ST, LOUIS, MG
DALLAS, TX MADISON, WI PITTSBURGH, PA TAMPA, FL.
DAYTON, OH MEMPHIS, TN PORTLAND, OR WASHINGTON, DC REGION
DENVER, CO MIAMI, FL. PORTSMOUTH, NH WHITE PLAINS, NY
DETROIT, MI MILWAUKEE, WI PROVIDENCE, RI

GRAND RAPIDS, MI MINNEAPOLIS, MN

 

 

DIRECT DIAL; (63 i } 247-4657 “through an affiliacion with Jackson Lewis P.C., a Law Corporation
EMAIL ADDRESS: ANA,SHIELDS@JACKSONLEWIS.COM

October 2, 2018

VIA ECF

Hon. Joan M. Azrack

United States District Court
Eastern District of New York
Long Island Courthouse

100 Federal Plaza

Central Islip, NY 11722

Re: Rodgers v. Faculty-Student Association of the State
University of New York at Stony Brook, Inc, et al.
Civ. No. 2:17-cv-02466-JMA-ARL

 

Dear Judge Azrack:

As counsel to Defendants Faculty-Student Association of the State University of New
York at Stony Brook (“FSA”) and Michael West (collectively “Defendants”), we write on behalf
of all parties to request that the Court review and approve the enclosed Agreement, which
includes a dismissal and waiver of all Fair Labor Standards Act (“FLSA”) claims that were made
or that could have been made by Plaintiff (“the FLSA Agreement”). See Exhibit A.

I. Introduction

The parties and their counsel have considered that the interests of all concerned are best
served by compromise, settlement and dismissal of all FLSA claims asserted or that could have
been asserted by Plaintiff with prejudice, in exchange for consideration as set forth in the FLSA
Agreement. For similar reasons, the parties and their counsel have agreed to the settlement and
 

jackson!

Hon. Joan M. Azrack
United States District Judge
October 2, 2018

Page 2

dismissal of all non-FLSA claims asserted or that could have been asserted by Plaintiff with
prejudice. !

As set forth herein, the FLSA Agreement is the result of arms-length bargaining between
counsel for the parties, which commenced following the filing of this action, involved the
exchange of documents, a settlement conference before Your Honor and concluded only when
the parties agreed to the terms of the FLSA Agreement on September 24, 2018. The FLSA
Agreement reflects a desire by the parties to fully and finally settle and compromise Plaintiff's
FLSA claims.

The parties have concluded that the FLSA Agreement is fair, reasonable, adequate and in
the parties’ mutual best interests. For these reasons and based on the reasons set forth below, the
parties jointly and respectfully request that that Court enter an Order approving the FLSA
Agreement as fair and reasonable, and dismissing all of Plaintiff's FLSA claims with prejudice.
A proposed Stipulation and Order of Partial Dismissal of FLSA Claims is attached at the end of
the FLSA Agreement. See Exhibit A.

IL. The Parties’ Respective Claims and Defenses

Plaintiff Michael Rodgers was employed by FSA as a Lead Cook (also referred to as a
First Cook) from approximately July 1, 2000 through April 17, 2015. Plaintiff was a member of
a union, 1199. From 1981 through 2000, he worked for various third party vendors that
maintained food operations at Stony Brook University Hospital, prior to FSA taking over the
food services contract in 2000. Plaintiff commenced this action in the Supreme Court for the
State of New York, County of Suffolk, on March 30, 2017, alleging, infer alia, that FSA
willfully violated the FLSA by failing to pay Plaintiff for all hours worked.

Section 6(a) of the FLSA (29 U.S.C. §206(a)) sets forth the general requirement that
employees must be paid at least the minimum wage for all hours worked in any workweek. The
FLSA provides a statute of limitation of two years, or three years for willful violations. 29
U.S.C, § 255(a). Plaintiff alleges FSA failed to compensate him for four (4) hours worked on
April 2, 2015, when Plaintiff presented to FSA’s offices at Defendants’ request to participate in

 

} As discussed during the parties’ teleconference with Your Honor on July 19, 2018 and consistent with Your
Honor’s Order dated July 19, 2018 (“The parties may file on/y the FLSA settlement agreement and a stipulation of
discontinuance”). The consideration for settling and dismissing the non-FLSA claims is set forth in a separate
confidential settlement agreement and release between the parties. The non-FLSA claims agreement also is a
product of arms-length bargaining between counsel and reflects a desire by the parties to fully and finally settle and
compromise Plaintiff's non-FLSA claims, See Abrar v. 7-Eleven, Inc., 2016 U.S. Dist. LEXIS 50416, at *3
(E.D.N.Y. Apr. 14, 2016) (“the parties proposed a bifurcated settlement structure pursuant to which the parties
would (3) publicly file a settlement agreement with respect to the FLSA claim against [Defendant] for the Court's
approval as fair and reasonable under Cheeks; and (ii) execute a separate settlement agreement of Counts IT through
IV, the Plaintiffs non-FLSA claims, which would remain confidential and would not require the Court's approval
under Cheeks... the Court approved of this proposed settlement structure”).
 

jackson!

Hon. Joan M. Azrack
United States District Judge
October 2, 2018

Page 3

Defendants’ investigation into theft of FSA’s property. Thus, Plaintiff claims FSA did not pay
him the minimum wage as required by the FLSA during this four (4) hour period of
investigation. Moreover, Plaintiff alleges FSA’s violation of the FLSA was “willful,” giving rise
to an FLSA violation for any claims occurring between April 2, 2015 and the cessation of his
respective employment with FSA.

Defendants deny the material allegations set forth in Plaintiff's Complaint and continue
to assert that FSA paid Plaintiff all monies due and owing. In support of such denial, Defendants
assert that the investigatory interview did not constitute compensable work time.

On April 25, 2017, Defendants removed the action to this Court and filed their Answer to
the Complaint on June 1, 2017, denying the allegations. Due to a union arbitration relating to
Plaintiff's discharge, the Court agreed on July 27, 2017 to stay the litigation pending the
outcome of the union arbitration. See Docket No. 12. Since that time, the parties have engaged
in lengthy negotiations addressing:

e The merits of Plaintiffs minimum wage claim;
e The remedies available to Plaintiff under the FLSA; and,

e Plaintiff's actual hours worked and entitlement to compensation for an
investigatory interview into allegations of his alleged theft of FSA’s property.

While the parties continue to differ sharply in their respective positions with respect to
these issues including, but not limited to, whether Plaintiff actually worked the four hours
alleged, in recognition of the risks associated with litigation, the parties reached a settlement in
principle on or about July 18, 2018. Since that time, the parties negotiated the language of the
attached FLSA Agreement. See Exhibit A.

Wl. The Proposed Settlement Is Fair and Reasonable
a) Overview of Applicable Law

It is settled law that employees and employers may settle private lawsuits for
compensation due under the FLSA pursuant to a judicially supervised stipulated settlement.
Cheeks y. Freeport Pancake House, Inc., 796 F.3d 199, 206-207 (2d Cir. 2015); Romero vy.
Westbury Jeep Chrysler Dodge, Inc., No. 15-cv-4145 (ADS) (SIL), 2016 U.S. Dist. LEXIS
46462 (E.D.N.Y. Apr. 6, 2016); Almonte v. Pest Pro Servs., No. 13-CV-6034 (RRM), 2016 U.S.
Dist, LEXIS 26352 (E.D.N.Y. Mar. 1, 2016).?

 

2 The supervision requirement the Second Circuit has attached to FLSA claims does not apply to resolution
of New York Labor Law claims, which may be waived by private agreement. See Wright v. Brae Burn Country
 

jackson

Hon. Joan M, Azrack
United States District Judge
October 2, 2018

Page 4

The Court may approve a settlement of FLSA claims upon its determination that the
settlement is fair and reasonable. Cheeks, 796 F.3d at 199 (2d Cir. 2015); Kim v. Major Auto.
Grp., No. 14-cv-3840 (CBA)MDG), 2016 U.S. Dist. LEXIS 39676 (E.D.N.Y. Mar. 26, 2016)
(citing Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)). One factor that
the Court should consider when reviewing a settlement of FLSA claims is whether there exists a
bona fide dispute as to the amount and/or right to such unpaid wages. in re Penthouse Executive
Club Compensation Litig., No. 10-cv-1145, 2014 U.S, Dist. LEXIS 5864, at *22 (S.D.N.Y. Jan
14, 2014) (noting that the inherent adversarial nature of a litigated FLSA case is an adequate
indicator of fairness of settlement).

The parties have differing opinions regarding the merits of Plaintiff's FLSA claim (e.g,,
whether Plaintiff actually performed any work during the four hour period alleged) as well as the
extent of Plaintiff's damages. However, to prevent further costly and time-consuming litigation
and in the interest of compromise and upon the rebuttal evidence gathered, the parties agree that
the proposed settlement is fair and reasonable. The parties recognize the risks and costs inherent
in further litigation and pursuing this matter through trial on the merits. Given the consideration
offered by Defendants under the FLSA Agreement, coupled with the numerous bona fide
disputed issues as to the amount and right to the wages and other damages sought herein, the
patties jointly believe that the proposed settlement is fair and reasonable, and should be approved
by the Court.

b) The Amount of the Settlement Is Fair

Pursuant to the FLSA Agreement, Plaintiff will receive Two Hundred Forty Eight Dollars
and Zero Cents ($248.00) (see Exhibit A { 4(a)) in compensation for the alleged unpaid wages of
April 2, 2015. The parties arrived at this amount by multiplying Plaintiff's regular hourly rate of
$30.88 by the four (4) hours of alleged work ($123.52). The parties further agreed to double the
amount to account for potential liquidated damages that Plaintiff could recover under the FLSA.
The total settlement value agreed upon for the FLSA claim is therefore $248.00.

The settlement amount is reasonable given the bona fide issues in dispute between the
parties as set forth above, including: (i) whether FSA had an obligation to compensate Plaintiff
for his participation in an investigation relating to allegations of his theft of FSA’s property, and,
(ii) whether FSA’s alleged violation was “willful” within the meaning of the FLSA, As
discussed during the July 19, 2018 teleconference with Your Honor, given these bona fide issues

 

Club, Inc., 2009 U.S. Dist. LEXIS 26492, 2009 WL 725012, at *4 (S.D.N.Y. Mar, 20, 2009) (‘There is no express
restriction on the private settlement of waiver of wage and hour claims under New York law.”); Simel v. JP Morgan
Chase, 2007 U.S. Dist. LEXIS 18693, at *14-16 (S.D.N.Y, Mar. 19, 2007) Gipholding release of New York Labor
Law claims); Amaya v. Garden City Irrigation, Inc., 2011 U.S. Dist. LEXIS 15316, at *4-5 (E.D.N.Y. Feb. 15,
2011) (“The district courts of this circuit have roundly rejected” attempts to extend the FLSA supervision doctrine to
Claims under New York law}.
Case 2:17-cv-02466-JMA-ARL Document 20 Filed 10/02/18 Page 5 of 12 PagelD #: 131

 

jacksonl

Hon. Joan M, Azrack
United States District Judge
October 2, 2018

Page 5

in dispute and the evidence as considered by the parties, the parties jointly believe that the
promised settlement amount is fair and reasonable.

The parties therefore respectfully request that the Court approve the settlement in this
matter as set forth above, and issue the Order of Partial Dismissal attached at the end of the

  

FLSA Agreement.
Respectfully submitted,
JACKSON LEWIS P.C.
ACS/HSS
Enclosure

ce: All Parties of Record (via ECF)

4838-2584-6131, v. 1
Case 2:17-cv-02466-JMA-ARL Document 20 Filed 10/02/18 Page 6 of 12 PagelD #: 132

EXHIBIT A
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
MICHAEL RODGERS,
Plaintiff,
~against- Civ. Action No.: 17-CV-02466
FACULTY-STUDENT ASSOCIATION OF
THE STATE UNIVERSITY OF NEW
YORK AT STONY BROOK, INC. and
MICHAEL WEST,
Defendants.
x

 

SETTLEMENT AGREEMENT REGARDING FLSA CLAIMS

WHEREAS, Michael Rodgers (“Plaintiff”) and Faculty-Student Association of The State
University of New York at Stony Brook, Inc. (“FSA”) and Michael West (collectively
“Defendants”) desire to resolve, settle and agree to dismiss with prejudice any and all claims
Plaintiff has made pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 250, et seq, “FLSA
Claims”) that were or could have been raised in or by the Complaint in the above-captioned
action (the “Lawsuit”), without further litigation or adjudication;

WHEREAS, Plaintiff's FLSA Claims shall be dismissed in their entirety and with
prejudice by the Court pursuant to the Stipulation and Order of Dismissal with Prejudice to be
executed by Plaintiff and counsel for the Defendants, as set forth below:

NOW, THEREFORE, IT IS STIPULATED AND AGREED BY AND BETWEEN THE
PARTIES that:

1. Definition of Parties.

a. “Plaintiff’ is defined to include Michael Rodgers, and his heirs, assigns,
successors, creditors, debtors, lien holders, and counsel. If an obligation or right
is that of Michael Rodgers alone, he will be referred to as “Mr. Rodgers.”

b, “Defendants” are defined to include FSA, Michael West and all presently or
formerly affiliated persons or entities including, but not limited to, any present or
former parent corporations, subsidiaries, divisions, affiliated entities, attorneys,
insurers, employee benefit plans, purchasers of assets or stocks, investors,
insurers, sharcholders, successors, assigns, counsel, administrators, creditors,
debtors, board members, officers, partners, directors, agents, fiduciaries,
representatives, employees (including, but not limited to, present or former co-
workers or supervisors of Plaintiff), the incumbent or former employees and
representatives of any such entity and any otherwise related persons or entities. If
an obligation is that of FSA alone, it will be referred to as “FSA.” If an obligation
is that of Michael West alone, he will be referred to as “Mr, West.”

2. Plaintiff’s Commitments. In exchange for the promises set forth in Paragraph “4”
below, Plaintiff agrees as follows:

a. Plaintiff will execute all documents, including, but not limited to, the Stipulation
and Order of Dismissal with Prejudice annexed hereto, that may be needed to
settle, waive, dismiss and withdraw, with prejudice, any and all known or
unknown FLSA Claims against Defendants existing or which could exist as of the
date of the execution of this Agreement,

b, An order of dismissal with prejudice as to Plaintiff's FLSA Claims shall be
entered upon presentation of said Stipulation by Defendants or by any other entity
to any court of competent jurisdiction, administrative agency or other forum
where any FLSA claim is made or any relief or recovery is sought by, relating. to
or on behalf of Plaintiff and both parties shall cooperate fully in seeking such
dismissal and will prepare all papers and motions needed to do so,

c. Except to enforce the terms of this Agreement, Plaintiff shall not institute, be
represented in, participate in or permit to be submitted or filed on Plaintiff's
behalf any FLSA claim whatsoever, whether in an individual, class or other
action, before any administrative agency, court, or other forum or accept any
relief or recovery from or against Defendants. In the event any class or collective
action that is brought against Defendants asserting FLSA claims includes or may
include Plaintiff, he immediately shall withdraw therefrom without obtaining or
accepting any relief or recovery upon learning of Plaintiff's inclusion or will be in
breach hereof.

3. Release of All FLSA Claims by Plaintiff. Plaintiff knowingly and voluntarily releases
and forever discharges Defendants of and from any and all FLSA Claims of any kind or
nature, whether known or unknown, arising up to and as of the date of the execution of
this Agreement, which may exist against Defendants, including, but not limited to, the
FLSA Claims contained in the Lawsuit and any other FLSA claim whatsoever, and any
claim for costs, fees, or other expenses, including, but not limited to, a claim for
attormeys’ fees or costs.
4, Consideration,

a, Tn exchange for the promises made herein by Plaintiff, FSA agrees to pay the total
sum of two hundred forty eight dollars and zero cents ($248.00) (“the Settlement
Sum”) made payable to the Order of “Michael Rodgers” for alleged unpaid wages
for which a Form W-2 will issued to Plaintiff utilizing the last W-4 on file with
FSA.

b. The Settlement Sum shail be paid within thirty (30) days following the Court’s So
Ordering of the Stipulation and Order of Dismissal and a W-2 shail be issued as
appropriate.

c. The Settlement Sum shail be sent to Plaintiff’s counsel who shall be responsible
for distribution of the payments to Plaintiff.

d. Upon the complete execution of this Settlement Agreement the Parties shall
jointly submit to the Court the Stipulation and Order of Partial Dismissal with
Prejudice, and this Agreement.

5. Non-Admission of Wrongdoing. Plaintiff and Defendants agree that neither this
Agreement nor the furnishing of the consideration provided for herein shall be deemed or
construed at any time or for any purpose as an admission of any liability or unlawful
conduct of any kind by Defendants and Plaintiff.

 

6. Severability and Modification.

2, If any provision of this Agreement is declared illegal or unenforceable by
any court, administrative agency or other entity, Plaintiff and Defendants both agree that
the court, administrative agency or other entity has the full discretion to mterpret or
modify all such provisions to be enforceable and is directed to do so. To aid in that
process, if any such provision is determined to be invalid, illegal or unenforceable, but
could be interpreted or modified to be made valid, legal or enforceable by modification
thereof, then the party for whose benefit the provision exists, may make such
modification as necessary to make the provision valid, legal, enforceable and consistent
with the intent stated in this Agreement and the other party shall sign an agreement or
stipulation. to adopt that modification.

b. If such interpretation or modification is not possible, such provision
immediately shail become null and void, leaving the remainder of this Agreement in full
force and effect.
7, Resolution of Disputes. Any controversy or claims relating to this Agreement, as weil as
any other claim, dispute or issue between the Parties, shall be resolved in a proceeding
held in and before the United States District Court for the Eastern District of New York
or the New York Supreme Court in Suffolk County, by a judge sitting without a jury, to
ensure rapid adjudication of any such claims and proper application of existing law.

8. Section Headings. Section headings are used herein for reference only and do not affect
the meaning of any provision of this Agreement,

5, Entire Agreement,

a, This Agreement (which incorporates as contractual covenants the
representations and clauses in the introductory “Whereas” clauses) represents the
complete understanding among Plaintiff and Defendants regarding Plaintiff's FLSA
Claims, and shall be interpreted under New York law, without regard to its conflict or
choice of laws provisions, to effect a general and unlimited release of all actual or
potential claims, whether known or unknown, that Plaintiff may have.

b, This Agreement can be modified only as provided hereinabove or by a
written document, signed by Plaintiff and Defendants in a document that recites the
specific intent to modify this Agreement.

10. Competence to Waive Claims, Plaintiff is competent to effect a knowing and voluntary
release of FLSA Claims as referenced above, as contained herein, and to enter into this
Agreement. He is not affected or impaired by illness, use of alcohol, drugs, medication
ot other substances or otherwise impaired, To the contrary, he has a clear and complete
understanding of this Agreement. Plaintiff is not a party to any bankruptcy, lien,
creditor-debtor or other proceeding which would impair the right to settle and waive all
claims referenced herein.

11. Counterparts, This Agreement may be executed in counterparts, each of which shall be
deemed an original and each of which shall together constitute one and the same
agreement. A signed fax or .pdf copy shall, for all purposes, be deemed an original and
in full force and effect,

12. Execution. The terms of this Agreement are the product of mutual negotiation and
compromise between Plaintiff and Defendants. The meaning, effect and terms of this
Agreement have been fully explained to Plaintiff by his counsel. Plaintiff fully
understands that this Agreement generally releases, settles, bars and waives any and all
FLSA claims that Plaintiff possibly could have against Defendants.

PLAINTIFF IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21)
CALENDAR DAYS TO CONSIDER THIS AGREEMENT AND RELEASE, PLAINTIFF
ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT AND RELEASE,

PLAINTIFF AGREES THAT ANY MODIFICATIONS, MATERIAL OR
OTHERWISE, MADE TO THIS AGREEMENT AND RELEASE, DO NOT RESTART
OR AFFECT IN ANY MANNER THE ORIGINAL UP TO TWENTY-ONE (1)
CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL
THE PROMISES AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH
ABOVE, PLAINTIFF FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION AND CONSULTATION WITH HIS COUNSEL, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL FLSA
CLAIMS HE HAS OR MIGHT HAVE AGAINST DEFENDANTS,

IN WITNESS WHEREOE, the parties hereto knowingly and a executed
this Agreement as of the date set forth below;

Dated: “| [ 2 d018 fi Vv an MA [ gf i) f ‘or fy deel.

MICHAEL RODGERS a”

 

DEFENDANTS:

FACULTY-STUDENT ASSOCIATION
OF THE STATE UNLVERSITY OF NEW
YORK AT STOKY BROOK, INC,

Dated: Seded 24, 2018 By:

Title: Chet ns Ph Sawn S (uibeate
Lad se

MICHAEL WEST

 

 

Dated: Seat 24201 8

 
Case 2:17-cv-02466-JMA-ARL Document 20 Filed 10/02/18 Page 12 of 12 PagelD #: 138

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORI

 

 

veeueeeecs vente eevee x FIA ECR
MICHAEL RODGERS,
Plaintiff,
-against- Civ. Action No.: £7-CV-02466

FACULTY-STUDENT ASSOCTATION OF
THE STATE UNIVERSITY OF NEW
YORE AT STONY BROOK, INC. and
MICHAEL WEST,

Defendants.

dee cea x

IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff and
Defendants that, the parties’ SETTLEMENT AGREEMENT REGARDING FLSA CLAIMS
having becn found to constitute a fair and reasonable compromise of a bona fide dispute, this
action is dismissed, with prejudice, in its entirety and with no award of attorneys’ fees, costs or
disbursements to Plaintiff or Defendants by the Court.

FORCHELLI DEEGAN TERRANA LLP JACKSON LEWIS P.C.
Attorneys for Plaintiff Attorneys for Defendants

The Omni 58 South Service Road, Suite 250
333 Earle Ovington Blvd, Suite 1010 Melvflle, New York 11747

     

    

Uniondale, Néw York 53
es

. Alexander lheohg, Bq, J

Dated: Seg Fem per 2], Z0l§ Dated: | Ly | (f

fj
ul

By: AN :
Aha C. Shields, Esq.

 

 

SOORDERED onthis— dayof_ si, 2018,

 

U.8.DJ, AZRACK
